Exhibit 10.1

AMENDMENT

TO THE

MANAGEMENT AGREEMENT

BY AND BETWEEN

JER INVESTORS TRUST INC.

and

JER COMMERCIAL DEBT ADVISORS LLC

This AMENDMENT No. 6 (this “Amendment”) to the Management Agreement, dated as of
June 4, 2004 (as amended, the “Management Agreement”), by and between JER
Investors Trust Inc., a Maryland corporation (the “Company”) and JER Commercial
Debt Advisors LLC, a Delaware limited liability company (the “Manager”), is made
as of this 9th day of December 2009, between the Company and the Manager.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Management Agreement.

W I T N E S S E T H :

WHEREAS, the Company and the Manager are parties to the Management Agreement;
and

WHEREAS, the Company and the Manager desire to amend the Management Agreement in
the manner and as more fully set forth herein; and

WHEREAS, in accordance with Section 17(d) of the Management Agreement, the
parties hereto have consented to amending the Management Agreement in the manner
and as more fully set forth herein.

NOW THEREFORE, in consideration of the mutual promises and agreements herein and
intending to be legally bound hereby, the parties hereto agree as follows:

1. Effective as of December 9, 2009, Section 7(f) of the Management Agreement is
hereby deleted in its entirety and the following is hereby substituted therefor
and made a part of the Management Agreement:

“(f) Notwithstanding anything to the contrary contained in Sections 7(d) and/or
7(e) of this Agreement, the Manager and the Company hereby agree that during the
months of April, May, June, July, August, September, October, November and
December 2009 and January 2010 (the “Restricted Months”), (i) the Company shall
not be required to make any payments of Base Management Fees and/or Incentive
Fees (collectively, the “Fees”) in excess of $75,000 per month (the “Monthly
Cash Limit”) and (ii) any Fees accruing and otherwise payable pursuant to
Sections 7(d) and/or 7(e) of this Agreement in excess of the Monthly Cash Limit
(the “Accrued Fees”) shall be deferred and due and payable by the Company to the
Manager on such date after January 31, 2010 as the Company and the



--------------------------------------------------------------------------------

Manager shall mutually agree in writing. Nothing contained in this Section 7(f)
shall be deemed (i) to prohibit the Company from paying any Fees up to an amount
equal to $75,000 per month, (ii) to prohibit the accrual (and ongoing
obligations with respect thereto) of any Accrued Fees during any of the
Restricted Months or (iii) to be a waiver or forgiveness by the Manager of any
Accrued Fees.”

2. Ratification. Except as expressly modified pursuant to this Amendment,
(i) the Management Agreement is ratified and confirmed in all respects and
(ii) all of the Company’s obligations thereunder remain unchanged and in full
force and effect.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 6 to the
Management Agreement effective as of the date first above written.

 

JER INVESTORS TRUST INC. By:  

/s/ J. Michael McGillis

  Name: J. Michael McGillis   Title: Chief Financial Officer JER COMMERCIAL DEBT
ADVISORS LLC By:  

/s/ J. Michael McGillis

  Name: J. Michael McGillis   Title: Chief Financial Officer